EXHIBIT 10.15

 

OMEGA FLEX, INC.

Phantom Stock Agreements

Schedule of Directors and Officers

As of March 31, 2009

 

 

Director/Officer

Type

Number

Grant Date

Grant Price

Maturity Date

Vesting Schedule

Dean Rivest

Full

1,135

03/05/2007

$22.02

03/05/2011

3 years

 

Full

1,586

03/06/2008

$15.76

03/06/2012

3 years

 

Full

1,601

02/20/2009

$15.62

02/20/2013

3 years

 

 

 

 

 

 

 

Paul Kane

Full

454

03/05/2007

$22.02

03/05/2011

3 years

 

Full

1,269

03/06/2008

$15.76

03/06/2012

3 years

 

Full

1,601

02/20/2009

$15.62

02/20/2013

3 years

 

 

 

 

 

 

 

Edwin Moran

Full

1,135

03/05/2007

$22.02

03/05/2011

3 years

 

Full

1,586

03/06/2008

$15.76

03/06/2012

3 years

 

Full

1,601

02/20/2009

$15.62

02/20/2013

3 years

 

 

 

 

 

 

 

Steven Treichel

Full

2,241

02/20/2009

$15.62

02/20/2013

3 years

 

 

 

 

 

 

 

Timothy Scanlan

Full

1,601

02/20/2009

$15.62

02/20/2013

3 years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 